Exhibit 21.1 Targa Resources Partners LP Subsidiary List Entity Name Jurisdiction of Formation Carnero Gathering, LLC Delaware Carnero Processing, LLC Delaware Cedar Bayou Fractionators, L.P. Delaware Centrahoma Processing LLC Delaware DEVCO Holdings LLC Delaware Downstream Energy Ventures Co., L.L.C. Delaware Gulf Coast Fractionators Texas NOARK Energy Services, L.L.C. Oklahoma Pecos Pipeline LLC Delaware Salta Properties LLC Delaware Setting Sun Pipeline Corporation Delaware Slider WestOk Gathering, LLC Delaware T2 Eagle Ford Gathering Company LLC Delaware T2 EF Cogeneration Holdings LLC Delaware T2 EF Cogeneration LLC Texas T2 Gas Utility LLC Texas T2 LaSalle Gas Utility LLC Texas T2 LaSalle Gathering Company LLC Delaware Targa Acquisition LLC Delaware Targa Badlands LLC Delaware Targa Canada Liquids Inc. British Columbia Targa Capital LLC Delaware Targa Chaney Dell LLC Delaware Targa Cogen LLC Delaware Targa Downstream LLC Delaware Targa Gas Marketing LLC Delaware Targa Gas Pipeline LLC Delaware Targa Gas Processing LLC Delaware Targa Intrastate Pipeline LLC Delaware Targa Liquids Marketing and Trade LLC Delaware Targa Louisiana Intrastate LLC Delaware Targa Midkiff LLC Delaware Targa Midstream Services LLC Delaware Targa MLP Capital LLC Delaware Targa NGL Pipeline Company LLC Delaware Targa Pipeline Escrow LLC Delaware Targa Pipeline Finance Corporation Delaware Targa Pipeline Mid-Continent Holdings LLC Delaware Targa Pipeline Mid-Continent LLC Delaware Targa Pipeline Mid-Continent WestOk LLC Delaware Targa Pipeline Mid-Continent WestTex LLC Delaware Targa Pipeline Operating Partnership LP Delaware Targa Pipeline Partners GP LLC Delaware Targa Pipeline Partners LP Delaware Targa Receivables LLC Delaware Targa Resources Operating GP LLC Delaware Targa Resources Operating LLC Delaware Targa Resources Partners Finance Corporation Delaware Entity Name Jurisdiction of Formation Targa Sound Terminal LLC Delaware Targa SouthTex Midstream Company LP Texas Targa Terminals LLC Delaware Targa Transport LLC Delaware Tesuque Pipeline, LLC Delaware TPL Arkoma Holdings LLC Delaware TPL Arkoma Inc. Delaware TPL Arkoma Midstream LLC Delaware TPL Barnett LLC Delaware TPL Gas Treating LLC Delaware TPL Laurel Mountain LLC Delaware TPL SouthTex Gas Utility Company LP Texas TPL SouthTex Midstream Holding Company LP Texas TPL SouthTex Midstream LLC Delaware TPL SouthTex Pipeline Company LLC Texas TPL SouthTex Processing Company LP Texas TPL SouthTex Transmission Company LP Texas Velma Gas Processing Company, LLC Delaware Velma Intrastate Gas Transmission Company, LLC Delaware Venice Energy Services Company, L.L.C. Delaware Venice Gathering System, L.L.C. Delaware Versado Gas Processors, L.L.C. Delaware Warren Petroleum Company LLC Delaware
